By the Court, Crockett, J.:
The argument on the rehearing has not convinced us that our former opinion ought to be modified. But the point is *452now made for the first time on the appeal, that a State Court had no jurisdiction of the action, and that the plaintiff’s remedy was by some appropriate proceeding in the United States District Court. The authorities are not uniform on the question whether an assignee in bankruptcy can maintain an action in a State Court to recover property disposed of by the bankrupt, in fraud of the Bankrupt Law. But we think the weight of authority, and supported by the better reasoning, maintains the jurisdiction of the State Courts, in that class of cases when the nature of the action is such that the proper relief can be administered in that forum. In this case, the action is trover in the usual form, and the judgment is for damages. The Court was competent to afford the necessary relief in an action of that nature, and properly entertained jurisdiction of the .cause. We deem it unnecessary to review the authorities on this point, but the question was expressly decided and the authorities collated, in the recent case of Gilbert v. Priest, 63 Barb. 339 (Nat. Bankruptcy Reg. 161). The reasoning in that case, in support of the jurisdiction of the State Courts, appears, to us not only to be conclusive, but to be in consonance with the weight of authority;
Judgment and order affirmed. Bemittitur forthwith.
Mr. Justice McKinstry did not express an opinion.